DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 12/3/2020.
Claims 1-16 are pending and have been examined.
Claims 1-16 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 8 and 13 are in direct conflict with their corresponding independent claim. The Independent claim states when a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device to send a notification to a predetermined server via circuit-switched communication. Claims 3, 8 and 13 state when the communication device is reactivated when activating the communication device (a failure has occurred in the communication device) to send a notification to a predetermined server via packet communication. The dependent claim states to perform a different step in the event of 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20090122788 A1) and further in view of Crisp (US 9298569 B1).

As to claim 1, Ito teaches a communication device provided in a vehicle, the communication device comprising: a control unit configured to: start communication by a packet communication method in a case where the communication device is activated normally when activating the communication device (See ¶ [0042], Teaches that the user of the vehicle V is talking with the center 102 on the packet switching type communication connection using VoIP). 
However, it does not expressly teach transmit, to a predetermined server device, by a circuit-switched communication method, notification information for providing a notification that a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device.
Crisp, from analogous art, teaches transmit, to a predetermined server device, by a circuit-switched communication method, notification information for providing a notification that a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device (See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location). Ito (¶¶ [0042]-[0045]) teaches when a failure (call quantity drops below a threshold), the system switches from a packet method to a circuit method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a circuit method as taught by Ito to transmit Crisp’s logs to prevent an important communication connection from being disconnected).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into Ito to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 2, the combination of Ito and Crisp teaches the device according to claim 1 above. However, it does not expressly teach wherein the control unit is configured to transmit, to the predetermined server device, the notification information by the circuit-switched communication method in a case where the communication device is repeatedly reactivated a predetermined number of times or more when activating the communication device.
Crisp, from analogous art, teaches wherein the control unit is configured to transmit, to the predetermined server device, the notification information by the circuit-switched communication method in a case where the communication device is repeatedly reactivated a predetermined number of times or more when activating the (See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into the combination of Ito and Crisp to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 3, the combination of Ito and Crisp teaches the device according to claim 1 above. Ito further teaches wherein the control unit is configured to transmit, to the predetermined server device, the notification information by the packet communication method in a case where the communication device is reactivated when activating the communication device, and not to transmit the notification information by the circuit-switched communication method in a case where the notification information is successfully transmitted by the packet communication method (See ¶¶ [0042]-[0045], Teaches that As described above, while the user of the vehicle V is talking with the center 102 on the packet switching type communication connection using VoIP (“YES” in S301), the center 102 monitors the line quality of that packet switching type communication connection and determines whether line quality deteriorates to a level equal to a predetermined level or less (S302). If the line quality on the packet switching type communication connection is relatively fine (“NO” in S302), the voice communication on the packet switching type communication connection using VoIP is continued (S309). If the line quality on the packet switching type communication connection used for the VoIP voice communication deteriorates to a level equal to the predetermined level or less (“YES” in S302), the center 102 initializes a counter N so that N=0 is realized (S303) and then determines whether the counter N is below a predetermined value NTH (S304). If the counter N is below the predetermined value NTH (“YES” in S304), the center 102 makes a call on the circuit switching type communication connection to the on-vehicle apparatus 101 (S305).). 

As to claim 5, the combination of Ito and Crisp teaches the device according to claim 1 above. However, it does not expressly teach wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device.
Crisp, from analogous art, teaches wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device (See Col. 4 Ln. 66, Teaches that at stage 410, configuration and diagnostic data logs are processed and stored in NVM for retrieval following restart. The processing occurs, for example, using a CPE device processor (e.g., processor 220 of FIG. 2) to gather and assemble configuration and diagnostic data (e.g., configuration and diagnostic data 230 of FIG. 2) into logs stored into a data store (e.g., data store 240.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into the combination of Ito and Crisp to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 6, Ito teaches an information processing method executed by a communication device provided in a vehicle, the information processing method comprising: starting communication by a packet communication method in a case where the communication device is activated normally when activating the communication device (See ¶ [0042], Teaches that the user of the vehicle V is talking with the center 102 on the packet switching type communication connection using VoIP). 
However, it does not expressly teach transmitting, to a predetermined server device, by a circuit-switched communication method, notification information for providing a notification that a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device.
(See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location). Ito (¶¶ [0042]-[0045]) teaches when a failure (call quantity drops below a threshold), the system switches from a packet method to a circuit method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a circuit method as taught by Ito to transmit Crisp’s logs to prevent an important communication connection from being disconnected).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into Ito to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 7, the combination of Ito and Crisp teaches the method according to claim 5 above. However, it does not expressly teach further comprising transmitting, to the predetermined server device, the notification information by the circuit-switched communication in a case where the communication device is repeatedly reactivated a predetermined number of times or more when activating the communication device.
Crisp, from analogous art, teaches further comprising transmitting, to the predetermined server device, the notification information by the circuit-switched communication in a case where the communication device is repeatedly reactivated a predetermined number of times or more when activating the communication device (See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into the combination of Ito and Crisp to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 8, the combination of Ito and Crisp teaches the method according to claim 6 above. Ito further teaches further comprising: transmitting, to the predetermined server device, the notification information by the packet communication method in a case where the communication device is reactivated when activating the communication device; and not transmitting the notification information by the circuit-switched communication method in a case where the notification information is successfully transmitted by the packet communication method (See ¶¶ [0042]-[0045], Teaches that As described above, while the user of the vehicle V is talking with the center 102 on the packet switching type communication connection using VoIP (“YES” in S301), the center 102 monitors the line quality of that packet switching type communication connection and determines whether line quality deteriorates to a level equal to a predetermined level or less (S302). If the line quality on the packet switching type communication connection is relatively fine (“NO” in S302), the voice communication on the packet switching type communication connection using VoIP is continued (S309). If the line quality on the packet switching type communication connection used for the VoIP voice communication deteriorates to a level equal to the predetermined level or less (“YES” in S302), the center 102 initializes a counter N so that N=0 is realized (S303) and then determines whether the counter N is below a predetermined value NTH (S304). If the counter N is below the predetermined value NTH (“YES” in S304), the center 102 makes a call on the circuit switching type communication connection to the on-vehicle apparatus 101 (S305).). 

As to claim 10, the combination of Ito and Crisp teaches the method according to claim 6 above. However, it does not expressly teach wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device.
Crisp, from analogous art, teaches wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device (See Col. 4 Ln. 66, Teaches that at stage 410, configuration and diagnostic data logs are processed and stored in NVM for retrieval following restart. The processing occurs, for example, using a CPE device processor (e.g., processor 220 of FIG. 2) to gather and assemble configuration and diagnostic data (e.g., configuration and diagnostic data 230 of FIG. 2) into logs stored into a data store (e.g., data store 240.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into the combination of Ito and Crisp to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 11, Ito teaches a system comprising: a communication device provided in a vehicle; wherein the communication device is configured to: start communication by a packet communication method in a case where the communication (See ¶ [0042], Teaches that the user of the vehicle V is talking with the center 102 on the packet switching type communication connection using VoIP). 
However, it does not expressly teach a server device; and transmit, to a predetermined server device, by a circuit-switched communication method, notification information for providing a notification that a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device.
Crisp, from analogous art, teaches a server device (See Col. 4 Ln. 31, Teaches that in some implementations, can then proceed to transmit the logs to the central server 310 (340)); 
and transmit, to a predetermined server device, by a circuit-switched communication method, notification information for providing a notification that a failure has occurred in the communication device in a case where the communication device is reactivated when activating the communication device (See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location). Ito (¶¶ [0042]-[0045]) teaches when a failure (call quantity drops below a threshold), the system switches from a packet method to a circuit method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a circuit method as taught by Ito to transmit Crisp’s logs to prevent an important communication connection from being disconnected).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into Ito to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 12, the combination of Ito and Crisp teaches the system according to claim 11 above. However, it does not expressly teach wherein the communication device is configured to transmit, to the server device, the notification information by the circuit-switched communication method in a case where the communication device is repeatedly reactivated a predetermined number of times more when activating the communication device.
Crisp, from analogous art, teaches wherein the communication device is configured to transmit, to the server device, the notification information by the circuit-switched communication method in a case where the communication device is repeatedly reactivated a predetermined number of times more when activating the communication device (See Col. 4 Ln. 56, Col. 5 Ln. 30, Col. 4 Ln. 47, Col. 5 Ln. 57, Teaches that the process 400 begins at stage 405 when a processor exception or other unanticipated failure is detected. At stage 420, the CPE device restarts. Finally, at stage 430, the CPE device automatically transmits the logs to the central server and clears the failure flag register. The logs can be automatically transmitted to the central server (the predetermined location)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Crisp into the combination of Ito and Crisp to analyze and resolve problems with the broadband communications devices.
One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

As to claim 13, the combination of Ito and Crisp teaches the system according to claim 11 above. Ito further teaches wherein the communication device is configured to transmit, to the server device, the notification information by the packet communication method in a case where the communication device is reactivated when activating the communication device, and not to transmit the notification information by the circuit-switched communication method in a case where the notification information is successfully transmitted by the packet communication method (See ¶¶ [0042]-[0045], Teaches that As described above, while the user of the vehicle V is talking with the center 102 on the packet switching type communication connection using VoIP (“YES” in S301), the center 102 monitors the line quality of that packet switching type communication connection and determines whether line quality deteriorates to a level equal to a predetermined level or less (S302). If the line quality on the packet switching type communication connection is relatively fine (“NO” in S302), the voice communication on the packet switching type communication connection using VoIP is continued (S309). If the line quality on the packet switching type communication connection used for the VoIP voice communication deteriorates to a level equal to the predetermined level or less (“YES” in S302), the center 102 initializes a counter N so that N=0 is realized (S303) and then determines whether the counter N is below a predetermined value NTH (S304). If the counter N is below the predetermined value NTH (“YES” in S304), the center 102 makes a call on the circuit switching type communication connection to the on-vehicle apparatus 101 (S305).). 

As to claim 15, the combination of Ito and Crisp teaches the system according to claim 11 above. However, it does not expressly wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device.
Crisp, from analogous art, teaches wherein the notification information includes error information for identifying a cause of the failure that has occurred in the communication device (See Col. 4 Ln. 66, Teaches that at stage 410, configuration and diagnostic data logs are processed and stored in NVM for retrieval following restart. The processing occurs, for example, using a CPE device processor (e.g., processor 220 of FIG. 2) to gather and assemble configuration and diagnostic data (e.g., configuration and diagnostic data 230 of FIG. 2) into logs stored into a data store (e.g., data store 240.).

One of ordinary skill in the art would have been motivated because it allows one to analyze and resolve problems with the broadband communications devices (See Crisp Abstract).

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20090122788 A1) and Crisp (US 9298569 B1) and further in view of Alam et al. (US 20210168067 A1).

As to claim 4, the combination of Ito and Crisp teaches the device according to claim 3 above. However, it does not expressly teach wherein the control unit is configured to, in a case where it is not possible to complete the transmission of the notification information to the predetermined server device by the packet communication method, reduce data capacity of the notification information and transmit, to the predetermined server device, the notification information by the circuit-switched communication method.
Alam et al., from analogous art, teaches wherein the control unit is configured to, in a case where it is not possible to complete the transmission of the notification information to the predetermined server device by the packet communication method, reduce data capacity of the notification information and transmit, to the predetermined (See ¶¶ [0057], [0060], [0061],   Teaches that a transmission failure resulting from transmitting a message from a first network operator to a second network operator is detected. In 330, the message content from the first format is reformatted to a second format. For example, NAS 102 may reformat the content 116 of the original message 104 to fit into a second or different format 130. In 340, the reformatted message content is re-transmitted in the second format to the second network operator. Ito (¶¶ [0042]-[0045]) teaches when a failure (call quantity drops below a threshold), the system switches from a packet method to a circuit method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Alam et al.’s process and apply it to a packet communication method and a circuit communication method as taught in Ito).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alam et al. into the combination of Ito and Crisp to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a message to the second device until the contents of the message have been successfully delivered or a retry threshold has been reached.
One of ordinary skill in the art would have been motivated because it allows one to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a (See Alam et al. ¶ [0014]).

As to claim 9, the combination of Ito and Crisp teaches the method according to claim 8 above. However, it does not expressly teach further comprising reducing data capacity of the notification information and transmitting, to the predetermined server device, the notification information by the circuit-switched communication method in a case where it is not possible to complete the transmission of the notification information to the predetermined server device by the packet communication method.
Alam et al., from analogous art, teaches further comprising reducing data capacity of the notification information and transmitting, to the predetermined server device, the notification information by the circuit-switched communication method in a case where it is not possible to complete the transmission of the notification information to the predetermined server device by the packet communication method (See ¶¶ [0057], [0060], [0061],   Teaches that a transmission failure resulting from transmitting a message from a first network operator to a second network operator is detected. In 330, the message content from the first format is reformatted to a second format. For example, NAS 102 may reformat the content 116 of the original message 104 to fit into a second or different format 130. In 340, the reformatted message content is re-transmitted in the second format to the second network operator. Ito (¶¶ [0042]-[0045]) teaches when a failure (call quantity drops below a threshold), the system switches from a packet method to a circuit method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Alam et al.’s process and apply it to a packet communication method and a circuit communication method as taught in Ito).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alam et al. into the combination of Ito and Crisp to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a message to the second device until the contents of the message have been successfully delivered or a retry threshold has been reached.
One of ordinary skill in the art would have been motivated because it allows one to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a message to the second device until the contents of the message have been successfully delivered or a retry threshold has been reached (See Alam et al. ¶ [0014]).

As to claim 14, the combination of Ito and Crisp teaches the system according to claim 13 above. However, it does not expressly teach wherein the communication device is configured to, in a case where it is not possible to complete the transmission of the notification information to the server device by the packet communication method, reduce data capacity of the notification information and transmit, to the server device, the notification information by the circuit-switched communication method.
(See ¶¶ [0057], [0060], [0061],   Teaches that a transmission failure resulting from transmitting a message from a first network operator to a second network operator is detected. In 330, the message content from the first format is reformatted to a second format. For example, NAS 102 may reformat the content 116 of the original message 104 to fit into a second or different format 130. In 340, the reformatted message content is re-transmitted in the second format to the second network operator. Ito (¶¶ [0042]-[0045]) teaches when a failure (call quantity drops below a threshold), the system switches from a packet method to a circuit method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Alam et al.’s process and apply it to a packet communication method and a circuit communication method as taught in Ito).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alam et al. into the combination of Ito and Crisp to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a message to the second device until the contents 
One of ordinary skill in the art would have been motivated because it allows one to simply not accepting the failed delivery of the message as being an ultimate result and use different communication protocols and/or applications to send the contents of a message to the second device until the contents of the message have been successfully delivered or a retry threshold has been reached (See Alam et al. ¶ [0014]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20090122788 A1) and Crisp (US 9298569 B1) and further in view of KHONIZI (US 20180238289 A1).

As to claim 16, the combination of Ito and Crisp teaches the system according to claim 11 above. However, it does not expressly teach wherein the server device is configured to, when receiving the notification information from the communication device, notify a terminal associated with a user of the vehicle that the failure has occurred in the communication device.
KHONIZI, from analogous art, teaches wherein the server device is configured to, when receiving the notification information from the communication device, notify a terminal associated with a user of the vehicle that the failure has occurred in the communication device (See ¶¶ [0030], [0031], [0035], [0020] and Fig. 3, Teaches that the process 300 may be performed by the vehicle data server 128 in the context of the system 100. At operation 302, the vehicle data server 128 receives charge times 126 from the vehicles 102. The charge indication 132 is sent from the vehicle data server 128 at 310. In an example, the charge update application 130 of the vehicle update server 128 accesses data indicative of identifiers of mobile devices 112 associated with the vehicles 102 to be charged. As one possibility, the vehicle data server 128 may maintain phone numbers of associated mobile devices 112 that correspond to the vehicles 102, and may send the charge indication 132 as a short message service (SMS) message to the mobile device 112. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send Crisp’s error notification to the user as taught in KHONIZI).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHONIZI into the combination of Ito and Crisp to alert the user of a possible problem in the future and prevent it from occurring.
One of ordinary skill in the art would have been motivated because it allows one to alert the user of a possible problem in the future and prevent it from occurring (See KHONIZI ¶ [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ABDUL et al. (US 20160036694 A1) teaches a Continuity Check (CC) protocol optimization method in a switch includes operating a plurality of CC sessions with a 
HAYASHI (US 20210300386 A1) teaches a communication apparatus is a communication apparatus provided in a vehicle. A controller comprising at least one processor of the communication apparatus uses a first profile to receive a second profile to be used for communication in a predetermined area from a predetermined server apparatus in the predetermined area, the first profile being stored in a storage in advance and making it possible to receive the second profile from the predetermined server apparatus in the predetermined area. Then, the controller causes the second profile to be stored into the storage while the first profile is stored in the storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        12/2/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454